 


109 HJ 43 IH: Proposing an amendment to the Constitution of the United States to establish English as the official language of the United States.
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 43 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Tancredo (for himself, Mr. Bartlett of Maryland, and Mr. Jones of North Carolina) introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to establish English as the official language of the United States. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
 — 
1.The English language shall be the official language of the United States. As the official language, the English language shall be used for all public acts including every order, resolution, vote, and election, and for all records and judicial proceedings of the Government of the United States and the governments of the several States. 
2.The Congress and the States shall enforce this article by appropriate legislation. . 
 
